 



Exhibit 10.7
AMENDED AND RESTATED LEASE
     This Amended and Restated Lease is effective as of November 1, 2006, by and
between CHS Inc., a Minnesota cooperative corporation (“Landlord”) and US Bio
Energy Corporation (“Tenant”).
RECITALS
     A. Landlord is the owner of that certain commercial office building located
at 5500 Cenex Drive, Inver Grove Heights, Minnesota 55077 (the “Building”) and
the underlying real property (the “Property”).
     B. Landlord and Tenant entered into a Lease Agreement dated June 1, 2006
for that portion of the Building, consisting of approximately 10,757.5 rentable
square feet (8,606 useable square feet) of office, storage and conference space,
located on the 1st floor of the Building;
     C. Landlord and Tenant desire to amend and restate the Lease to include an
additional 882.5 rentable square feet as of November 1, 2006 and an additional
1529 rentable square feet as of December 1, 2006, which is more particularly
described in, and outlined on, Exhibits A and B, respectively, attached hereto
and made a part hereof(collectively the “Premises”).
AGREEMENT
1. LEASE OF PREMISES. In consideration of the foregoing and the mutual promises,
agreements and obligations contained herein, and subject to the terms and
conditions hereinafter set forth, Landlord does hereby lease, let and demise to
Tenant, and Tenant does hereby lease from Landlord, the Premises. On November 1,
2006, Tenant shall lease an additional 882.5 rentable square feet for a total of
11,640 rentable square feet (9312 useable square feet) as outlined on the
attached Exhibit A. Commencing on December 1, 2006 Tenant shall lease an
additional 1529 rentable square feet for a total of 13,169 rentable square feet
(10,535 useable square feet) as outlined on the attached Exhibit B. Appurtenant
to the Premises shall be a license for Tenant to have access over, on and
through the Building and the Property for use of the parking lots, driveways,
sidewalks and other Common Areas (as defined in Section 18 below).
2. USE. Tenant will use and occupy the Premises as a business office and for no
other purpose whatsoever. Tenant agrees not to occupy or use the Premises, or
permit any portion of the Premises to be occupied or used, for any business or
purpose which is unlawful, disruptive or hazardous due to fire or other risks or
to permit anything to be done which would in any way increase the rate of fire
insurance coverage or jeopardize the extent of coverage on the Property, the
improvements located thereon, or its contents. Tenant shall not store or permit
the storage of hazardous or flammable materials or chemicals in the Premises or
any other portion of the Property, unless such storage shall have been
previously approved by Landlord and in all events, such storage shall be in
compliance with the requirements of federal, state and local laws, ordinances or
regulations and the requirements of Landlord’s and Tenant’s insurance carriers.
Under no circumstances shall Tenant dispose of hazardous or flammable materials
or chemicals in the Premises or on the Property.
3. TERM.
     (a) Initial Term. The initial term of this Lease will commence on June 1,
2006 and will continue for a period of five (5) years until May 31, 2011 (the
“Initial Term”), unless sooner terminated as

 



--------------------------------------------------------------------------------



 



provided herein.
     (b) Renewal Term. Subject to Landlord’s right to terminate at the
expiration of the Initial Term described in Section 3(c), Tenant shall have the
right, but not the obligation, to renew this Lease of the Premises for one
(1) additional renewal term of five (5) years commencing on June 1, 2011, and
continuing until May 31, 2016 (the “Renewal Term”), upon the same terms and
conditions as are set forth herein; provided, however, that in order to renew
this Lease for the Renewal Term, Tenant must give Landlord written notice of
Tenant’s election to do so 90 days prior to expiration of the Initial Term. The
Initial Term and Renewal Term are sometimes collectively referred to herein as
the “Term.”
     (c) Landlord’s Right to Terminate at Expiration of the Initial Term.
Notwithstanding anything to the contrary contained herein, including but not
limited to Section 3(b), Landlord shall have the absolute right to terminate
this Lease at the expiration of the Initial Term if: (i) Landlord determines
that it wants the Premises for its own use or for the use by any subsidiary or
affiliate of Landlord or a joint venture involving Landlord; and (ii) Landlord
gives Tenant at least 120 days’ notice of such termination.
     (d) Early Termination Option. Tenant may terminate this Lease upon 90 days’
written notice prior to the end of the third or fourth 12-month period of the
Initial Term under the Lease; provided however, if the Lease is terminated at
the end of: (i) the third 12-month period during the Initial Term, Tenant shall
pay to Landlord an amount equal to 40% of the Improvement Allowance (as defined
in Paragraph 39), which equates to $36,145.20; or (ii) the fourth 12-month
period of the Initial Term, Tenant shall pay to Landlord an amount equal to 20%
of the Improvement Allowance, which equates to $18,072.60.
4. RENT.
     (a) Initial Term; Rent. Tenant agrees to pay to Landlord in advance on or
before the first day of each month in United States currency the following sums
as “Rent” during the Initial Term of this Lease:
          (i) Twelve Thousand Four Hundred thirty-four and 17/100 ($12,434.17)
as Rent each month from June 1, 2006 through October 31, 2006 of the Initial
Term;
          (ii) Twenty Thousand Eight Hundred Fifty-five and 00/100 ($20,855.00)
as Rent each month from November 1, 2006 through November 30, 2006 of the
Initial Term;
          (iii) Twenty-three Thousand Five Hundred Ninety-four and 46/100
($23,594.46) as Rent each month from December 1, 2006 through May 31, 2007 of
the Initial Term;
          (iv) Twenty-four Thousand One Hundred Eighty-four and 32/100
($24,184.32) as Rent each month during the second twelve (12) months of the
Initial Term;
          (v) Twenty-four Thousand Seven Hundred Eighty-eight and 93/100
($24,788.93) as Rent each month during the third twelve (12) months of the
Initial Term; and
          (vi) Twenty-five Thousand Four Hundred Eight and 65/100 ($25,408.65)
as Rent each month during the fourth twelve (12) months of the Initial Term.
          (vii) Twenty-six Thousand Forty-three and 87/100 ($26,043.87) as Rent
each month

2



--------------------------------------------------------------------------------



 



during the fifth twelve (12) months of the Initial Term.
     (b) Renewal Term; Rent. The annual increases in Rent for any 12-month
period under the 5-year Renewal Term under this Lease will be 2.5% of the annual
Rent charged during the immediately preceding twelve (12) month period.
     (c) Late Fee. Tenant agrees to pay interest to Landlord on any Rent or
additional rent payable under this Lease which is not timely paid at a rate
equal to the lower of (a) fifteen per cent (15%) per annum of the unpaid Rent or
additional rent, or (b) the maximum rate of interest permitted by law, from and
after the date any such amount is due until paid.
5. UTILITIES AND MAINTENANCE. Landlord will provide, at its expense, heat, air
conditioning, water, sewer services, electricity, janitorial and routine
maintenance services to the Premises, the Building and the Property. Heating and
air conditioning will be provided during normal business hours from 6:30 a.m. to
5:30 p.m., Monday through Friday, and from 8:00 a.m. to 12:00 noon on Saturdays.
If maintenance or repair of the Premises, the Building or the Property is
required as a result of the acts or omissions of Tenant, its employees, agents,
or invitees, Landlord will perform such maintenance and repair and charge the
cost thereof, including a gross hourly charge for maintenance employees of
Landlord required to perform the work, as additional rent, to Tenant, and such
additional rent will be paid by Tenant within thirty (30) days of its receipt of
a statement of such charges. Notwithstanding the foregoing, Landlord shall be
responsible for performing all regular maintenance and repair of the Premises
required as a result of ordinary wear and tear at no expense to Tenant. Tenant
will pay all telephone and telecommunications charges, including any and all
charges relating to computer equipment, except electricity charges, allocable to
its business activities in the Building. Landlord shall maintain the Building
and Property in good condition and repair as an office building. Except as
otherwise provided herein, all other maintenance and repair of the Premises,
Building or Property will be performed by Landlord at Landlord’s expense. In the
event there is an interruption in utility services to the Premises which
materially and adversely affects the conduct of Tenant’s business therein,
Tenant’s sole remedy will be an abatement of Rent during the period of such
interruption, so long as Landlord works diligently to get such service restored,
it being expressly understood and agreed by the parties that Landlord will in no
event be liable for any direct, indirect, consequential, special, punitive or
any other damages, or any lost profits of any kind whatsoever, suffered by
Tenant as a result of, or arising out of, any such interruption in service,
unless such interruption is caused by Landlord’s negligence, or reckless or
intentional acts or omissions.
6. PARKING. Landlord will provide Tenant and its employees and guests with
parking in the general parking lot of the Building at no additional charge. The
aforesaid parking lot may be used by Tenant in common with Landlord and other
tenants of the Building and their guests subject to such reasonable rules as may
be established by Landlord from time to time, and shall not be deemed to confer
on Tenant, its employees or guests, any rights to reserved or preferential
parking in the foregoing areas.
7. ADDITIONAL SERVICES AND BUILDING FACILITIES.
     (a) Services Provided. The following services will be provided during the
Term of the Lease, and such costs are included in the Rent:
          (i) Heating and air conditioning will be provided during normal
business hours from 6:30 AM to 5:30 PM Monday through Friday, and from 8:00 AM
to 12:00 PM on Saturday.
          (ii) Parking provided in general parking lot.

3



--------------------------------------------------------------------------------



 



          (iii) Routine maintenance services.
          (iv) Routine building security services and main entrance controls.
          (v) Snow and ice removal from sidewalks, parking lot and driveways.
          (vi) Lawn care and landscaping services.
          (vii) The Building will be open for business on weekdays, excluding
CHS-designated holidays, from 6:30 AM to 5:30 PM. Employees of Tenant shall have
access to the Building at other times by means of a controlled access security
card, which will be distributed on request from a pre-identified Tenant
representative.
          (viii) Routine security services from an outside vendor from 4:00 PM
to 8:30 AM Monday through Friday and 24 hours on Saturday, Sunday and
CHS-designated holidays. Special rules apply to after hour or weekend activities
for security purposes and are available upon request.
          (ix) Receptionist services are in place at front desk Monday through
Friday 8:00 AM to 4:30 PM, except CHS-designated holidays.
          (x) Use of Common Areas, including parking lot, landscaped areas,
corporate conference rooms, cafeteria dinning area and other such areas provided
for common use.
     (b) Other Available Services. Subject to Landlord offering such services,
Tenant may utilize any of the following services at the Building. These services
are billed on a per usage basis, and the fees are subject to change Fees can be
provided to Tenant upon request.
(i) Special project services
(ii) Office move coordination
(iii) Design services
(iv) Furniture purchasing and furniture inventory control
(v) Off site storage
(vi) Special security services
(vii) Storage at Building 5300
(viii) Mail Station identification
(ix) Mail sorting, delivery and pick-up (x) Mail courier
(xi) Postage/Labor jobs (i.e. folding and stuffing)
(xii) Loading dock
(xiii) Copy center
(xiv) Paper record storage
(xv) Local/long distance telephone services
(xvi) Heating and cooling during non-business hours
(xvii) Package shipping and receiving

8. REAL ESTATE TAXES. Tenant will have no responsibility for the payment of real
estate taxes or assessments due in connection with the Property.
9. ENCUMBRANCES. Tenant will not encumber the Premises or this Lease in any way,

4



--------------------------------------------------------------------------------



 




including but not limited to mortgaging or creating any other security interest
in, or allowing the filing of a mechanics’ lien against the Premises or any part
thereof, or transferring, assigning or otherwise granting any interest in the
Lease, without the prior written consent of Landlord. Notwithstanding, Tenant,
in its sole discretion, may encumber or grant a security interest in Tenant’s
personal property used at or fixtures installed in the Premises.
10. POSSESSION OF PREMISES. Except as otherwise expressly provided in this
Section 10, Tenant agrees to lease the Premises “AS IS”, and Landlord makes no
warranties of any sort regarding the Premises, including but not limited to any
warranties as to their condition or suitability for Tenant’s current or intended
uses. Except as provided in Section 39, Landlord will not make any improvements
to the Premises in connection with the execution or performance of this Lease,
or otherwise, unless (a) it is separately agreed to in writing by the parties;
and (b) it is at Tenant’s sole cost and expense.
11. HOLD HARMLESS. Landlord shall not be responsible for loss or damage to
property or injury to persons occurring in or about the Premises by reason of
any condition, defect, matter or thing on said Premises, the remainder of the
Building, or the Property, or any of the improvements of which the Premises are
a part, or for the acts, omissions or negligence of persons in and about the
said Property, other than those resulting from the negligence or willful
misconduct or omission of Landlord, its agents or employees. Subject to the
waiver of subrogation provisions of Paragraph 24, Tenant agrees to indemnify,
defend, and save Landlord harmless from all liabilities, losses, damages,
expenses, costs of action, suits, interest, fines, penalties, claims and
judgments (to the extent that the same are not paid out of the proceeds of any
policy of insurance) related to losses or claims of injuries to persons
occurring in or about the Premises, resulting from any act, omission, or neglect
of Tenant, its agents, servants, employees, customers or invitees, including
acts or omissions arising out of Tenant’s failure to perform, fully and
promptly, each and every covenant, condition and agreement of this Lease.
Tenant, at its own cost and expense, will defend any and all suits that may be
brought and claims that may be made for which Tenant has agreed to indemnify
Landlord. Subject to the waiver of subrogation provisions of Paragraph 24,
Landlord agrees to indemnify, defend, and save Tenant harmless from all
liabilities, losses, damages, expenses, costs of action, suits, interest, fines,
penalties, claims and judgments (to the extent that the same are not paid out of
the proceeds of any policy of insurance) related to losses or claims of injuries
to persons occurring in or about the Premises, the Building or the Property,
resulting from any act, omission, or neglect of Landlord, its agents, servants,
employees, customers or invitees, including acts or omissions arising out of
Landlord’s failure to perform, fully and promptly, each and every covenant,
condition and agreement of this Lease. Landlord, at its own cost and expense,
will defend any and all suits that may be brought and claims that may be made
for which Landlord has agreed to indemnify Tenant.
12. ACCESS TO PREMISES. The Building shall be open for business on weekdays,
excluding CHS-designated holidays, from 6:30 a.m. to 5:30 p.m. Employees of
Tenant and clients, if accompanied by an employee of Tenant, shall have access
to the Premises at other times by means of a controlled access security card,
which shall be distributed to Tenant by Landlord upon request.
13. COMPLIANCE WITH LAWS AND REGULATIONS. Tenant agrees to comply in all
material respects with all laws, ordinances, and governmental orders, rules and
regulations (state, federal, municipal, or promulgated by other agencies or
bodies having any jurisdiction thereof), and all Building rules, regulations and
policies adopted by Landlord from time to time, relating to the use, condition
or occupancy of the Premises. Should Tenant receive notice of any violation or
inquiry as to a possible violation of federal, state or local laws, ordinances
or regulations related to its use, condition or occupancy, Tenant shall provide
immediate notice to Landlord and such further information as Landlord shall
request.

5



--------------------------------------------------------------------------------



 



14. ENTRY FOR REPAIRS; INSPECTION. The Landlord or its employees or agents shall
have the right without any diminution of Rent or other charges payable hereunder
by Tenant to enter the Premises at reasonable times for the purposes of
exhibiting the Premises to prospective tenants of the Premises or purchasers of
the Building and for inspection, cleaning, repairing, altering or improving the
Premises or the Building or Property, but nothing contained in this paragraph
shall be construed as imposing any obligation on the Landlord to make any
repairs, alterations, or improvements not otherwise specifically provided for in
this Lease. In exercising the foregoing right of entry, Landlord will provide no
less than 24 hours prior notice to Tenant for the purposes of exhibiting the
Premises to prospective tenants of the Premises or purchasers of the Building,
and in all other cases, reasonable notice to Tenant, and will exercise
reasonable care in an effort to minimize the disruption to Tenant’s business
operations.
15. ALTERATIONS. Tenant will not make any alterations, repairs, additions or
improvements in or to the Premises or add, subtract, or in any way change any
locks, plumbing, wiring or other services therein without the prior written
consent of Landlord as to the alterations, additions or improvements to be made
to the Premises. Such consent will not be unreasonably withheld or delayed by
Landlord.
16. MECHANIC’S LIENS. In the event that any mechanic’s lien is filed against the
Premises, the Building or the Property as a result of Tenant’s alterations,
additions, improvements or other actions or omissions, Tenant shall immediately
notify Landlord. Landlord shall have the right, but not the obligation, after
forty five (45) days from the filing of the lien, if the lien is not then
discharged, and in addition to all other remedies granted hereunder or by
applicable law, to pay the lien, without inquiring into the validity thereof,
and Tenant will immediately reimburse Landlord for the total amount of that
payment, together with reasonable attorneys’ fees and other costs actually
incurred by Landlord in discharging the lien, as additional rent hereunder. In
the event that Tenant wishes to contest any such lien, it will post security in
the form of a bond or other collateral deemed sufficient by Landlord, in its
sole discretion, within the 45 day period provided above. If any such lien is
not discharged within one (1) year after posting security, or sooner if
necessary to allow a sale or mortgaging of the Property or due to any other
necessity, Landlord will have the right to use such amounts posted as security
to pay and discharge the lien. Nothing contained herein will be deemed a waiver
of the right of Landlord to declare an Event of Default under Paragraph 27, if
Tenant has failed to discharge any such lien within 45 days of filing.
17. SIGNS. Tenant agrees that no sign, advertisement or notice will be placed or
painted on any part of the outside or inside of the Building or the Property or
outside the Premises. Tenant agrees that it will be permitted to have a sign
inside the Premises and on the 1st floor building directory using CHS standard
inserts. Landlord reserves the right to remove any signs placed or painted in
violation of this section at the expense of Tenant.
18. COMMON AREAS. Common areas will consist of all parts of the Building and
Property and improvements thereon not under Lease exclusively to Tenant or other
tenants or available for Lease to other tenants, or used exclusively by
Landlord, including, but not limited to, parking areas, access roads and
facilities, driveways, sidewalks and other walkways, stairways, hallways,
elevators, restrooms, landscaped areas, conference areas, cafeteria, and such
other areas and improvements provided for common use and benefit of tenants (the
“Common Areas”). Landlord and Tenant, and their invitees, employees, and
visitors, shall have common and non-exclusive rights to the use of said Common
Areas, subject, however, to Landlord’s exclusive right to establish, modify and
enforce reasonable rules and regulations with respect to all Common Areas and
facilities for the safety, comfort and convenience of the owners, occupants,
tenants and invitees of the Building and the Property and the right of Landlord
to establish reasonable procedures and schedules for use of common facilities,
such as loading docks, to allow use by all tenants.

6



--------------------------------------------------------------------------------



 



19. QUIET ENJOYMENT. Landlord hereby warrants that, subject to the terms and
conditions hereof, Tenant will peacefully have, hold and enjoy the Premises
during the full Term of this Lease and any extensions or renewals thereof.
20. ASSIGNMENT AND SUBLETTING. Tenant may sublease or assign all or any portion
of the Premises to any affiliate or subsidiary of Tenant, and/or any entity
resulting from a merger or consolidation involving Tenant, with Landlord’s prior
written consent which shall not be unreasonably withheld or delayed. Tenant
agrees not to assign this Lease or sublet or license the Premises or any part
thereof, whether by voluntary act, operation of law, or otherwise, without the
specific prior written consent of Landlord in each instance, which consent shall
not be unreasonably withheld or delayed. No assignment of this Lease by Tenant,
nor any sublease of the Premises, whether or not consented to by Landlord, will
release Tenant of any obligations under this Lease. Landlord’s interest
hereunder will be freely assignable, but Landlord will provide Tenant with
notice of any such assignment.
21. RISK OF LOSS. Tenant assumes the risk of loss or damage to any personal
property used or stored by it in or at the Premises caused by fire, water,
theft, war, vermin, flood, or any other casualty or peril normally included in
multi-peril all-risk insurance and agrees not to look to Landlord for
indemnification for the same and hereby releases Landlord from any liability for
any such loss or damage, except to the extent such loss was caused or
contributed to by the negligence, recklessness or intentional act or omission of
Landlord.
22. LOSS BY CASUALTY. If the Premises or Building are damaged or destroyed by
fire or other casualty rendering the Premises wholly untenantable, Landlord or
Tenant will have the right to terminate this Lease, provided written notice
thereof is given to the other within sixty (60) days after such damage or
destruction and the Rent shall be abated for the unexpired portion of the Term
of the Lease from the date of such damage or destruction. If a portion of the
Premises is damaged and Tenant reasonably determines that it will take more than
sixty (60) days to restore the Premises, Tenant may terminate the Lease upon
giving Landlord written notice within thirty (30) days after the occurrence of
such damage. If all or a portion of the Premises is damaged by fire or other
casualty, and neither party elects to terminate this Lease, Landlord shall, at
its expense, proceed with reasonable diligence to restore the Premises to as
near the condition which existed immediately prior to such damage or destruction
as reasonably possible and the Rent shall abate during such period of time as
the Premises are untenantable. Should only a portion of the Premises be
untenantable and Tenant continues to occupy and conduct business in the Premises
in part, Tenant will be entitled to a partial abatement of Rent in an amount
determined based upon the proportion that the untenantable portion of the
Premises bears to the entire Premises. Landlord will have no obligation to
repair or replace fixtures or personal property owned by Tenant.
23. PROPERTY INSURANCE. Landlord will at all times during the Term of this Lease
maintain a policy or policies of insurance insuring the Building against loss or
damage by fire, explosion or other hazards and contingencies and flood if
required, or any other casualty or peril normally included in multi-peril,
all-risk insurance for an amount deemed reasonably necessary by Landlord based
upon typical coverages for comparable properties, which insurance will be
subject to the rights of the mortgagee of the Property, if any, under a standard
mortgagee’s clause. Landlord will not be obligated in any way or manner to
insure the personal property of Tenant or other property which Tenant may have
upon or within the Premises, any fixtures installed by or paid for by Tenant
upon or within the Premises, or any additional improvements which Tenant may
construct on the Premises. Landlord assumes the risk of loss or damage to the
Building and Property (but not to the personal property of Tenant, or fixtures
or improvements made or paid for by Tenant, as hereinabove provided) caused by
fire, water, theft, war, vermin, flood, or any other casualty or peril normally
included in multi-peril, all-risk insurance and agrees

7



--------------------------------------------------------------------------------



 



not to look to Tenant for indemnification for the same and hereby releases
Tenant from any liability for any such loss or damages, except to the extent
such loss or damages were caused or contributed to by the gross negligence,
recklessness or intentional act or omission of Tenant.
24. PUBLIC LIABILITY INSURANCE. Tenant will, during the Term hereof, keep in
full force and effect, at its expense, a policy or policies of commercial
general liability insurance with respect to the Premises and the business of
Tenant, under policies and with insurance carriers reasonably acceptable to
Landlord, in which Tenant will be named insured and Landlord will be covered as
an additional insured under such reasonable policy limits as are required by
Landlord, which limits will in no event be less than $1,000,000 combined single
limit. Such policy or policies provided under this paragraph will provide that
thirty (30) days’ written notice must be given to Landlord prior to cancellation
thereof. Tenant will furnish evidence reasonably satisfactory to Landlord prior
to the commencement date of this Lease, and at such other times as Landlord
reasonably requests, but at least annually on the anniversary of the
commencement date of the term of this Lease, that all required coverage is in
full force and effect.
25. WAIVER OF SUBROGATION. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant hereby waive and release each other from
any and all rights of recovery, claim, action or cause of action, against each
other, their agents, officers and employees for any loss or damage that may
occur to the Premises, improvements to the Property of which the Premises are a
part, or personal property (building contents) located on the Property, by
reason of fire, the elements, or any other casualties covered by extended
coverage property insurance, regardless of cause of origin, including negligence
of Landlord or Tenant and their agents, officers and employees to the extent of
any insurance company which has issued policies of fire and extended coverage
insurance to Landlord or Tenant, written notice of the terms of the mutual
waiver as contained in this paragraph, and to have the insurance policies
properly endorsed, in order to verify the acceptance by the insurance companies
of the waivers of subrogation contained.
26. CONDEMNATION. If, during the Term of this Lease, all or a substantial part
of the Premises are taken or condemned for any public purpose, or a deed is
given by Landlord in lieu thereof, and the taking would prevent or materially
interfere with the use of the Premises for the purpose for which they are being
used, this Lease will terminate and the Rent will be abated during the unexpired
portion of this Lease effective on the date physical possession is taken by the
condemning authority. Tenant will have no claim to any condemnation award of
Landlord, nor will it have the right to claim separately for any value it may
have attributed to its leasehold interest in the Premises, except that Tenant
may apply for any award to which it may be entitled for moving expenses and
trade fixtures only.
27. EVENTS OF DEFAULT. The occurrence of any of the following events shall be
deemed an event of default hereunder (“Events of Default”);
     (a) Tenant shall fail to pay when due any monthly installment of Rent or
additional rent as herein provided, whether or not legal or formal demand has
been made therefor, and such default continues for ten (10) days after written
notice from Landlord to Tenant.
     (b) Tenant shall permit the filing of a lien against the Premises or the
Property which is not discharged or contested within forty five (45) days of
filing pursuant to Section 16.
     (c) Tenant shall fail to maintain insurance required pursuant to
Section 24.
     (d) Tenant shall abandon or vacate the Premises.

8



--------------------------------------------------------------------------------



 



     (e) Tenant shall become insolvent or commit an act of bankruptcy or become
bankrupt or take the benefit of any statute that may be in force for bankrupt or
insolvent debtors or become involved in voluntary or involuntary winding up
proceedings or a receiver shall be appointed for the business, property, affairs
or revenues of Tenant.
     (f) Tenant shall violate the terms of this Lease pertaining to the use of
the Premises.
     (g) Tenant shall violate or fail to perform any of the other material
conditions, covenants or agreements contained herein and such default is not
cured within thirty (30) days of receipt of notice thereof from Landlord,
provided, however if such default cannot be reasonably cured within such thirty
(30) day period, then Tenant shall not be in default if Tenant shall have
commenced to cure the default within such thirty (30) day period and diligently
proceeds to cure the default within forty-five (45) days from receipt of notice.
28. DEFAULT REMEDIES. If an Event of Default occurs pursuant to Paragraph 27,
time being of the essence, Landlord may resort to any and all legal remedies or
combination of remedies which Landlord may desire to assert, including but not
limited to one or more of the following: (a) enter the Premises and remove all
persons and property therefrom, with or without terminating this Lease,
(b) declare the Lease at an end and terminated, (c) sue for the Rent due and to
become due under the Lease, less any Rent received by Landlord from reletting of
the Premises, and for any damages sustained by Landlord, and (d) continue the
Lease in effect and relet the Premises on such terms and conditions as Landlord
may deem advisable with Tenant remaining liable for the monthly Rent plus the
reasonable cost of obtaining possession of the Premises and of any repairs
necessary to prepare the Premises for reletting, less the rentals received from
such reletting, if any. No action of Landlord will be construed as an election
to terminate the Lease unless written notice of such intention is given to
Tenant. Tenant agrees to pay as additional rent all reasonable attorneys’ fees
and other costs and expenses incurred by Landlord in enforcing any of Tenant’s
obligations under this Lease.
29. LANDLORD’S RIGHT TO CURE DEFAULTS. If Tenant should default in the making of
any payment or in the performance of any act herein required to be made or done
by Tenant, Landlord may, at its option, make such payment or perform such act.
Should Landlord so act, all expenses thereof, with interest thereon as
determined herein, will be reimbursed by Tenant to Landlord and will constitute
additional rent due and payable with the next monthly installment of Rent.
Landlord shall not be entitled to declare a default based upon Tenant’s failure
to pay or failure to act, if Landlord has paid or performed such act on behalf
of Tenant during any cure period granted to Tenant hereunder. However, Tenant’s
failure to timely reimburse Landlord for such payment or act shall constitute an
Event of Default under this Lease.
30. SURRENDER. On the last day of the Term of this Lease, or the earlier
termination hereof, Tenant will peaceably surrender the Premises in good
condition and repair consistent with Tenant’s duty to make repairs as provided
for in this Lease, ordinary wear and tear and casualty loss excepted. On or
before said last day, Tenant will, at its expense, remove all of Tenant’s
personal property, equipment and fixtures it is entitled to remove from the
Premises, repairing any damage caused thereby, and any property not removed will
be deemed abandoned. If the Premises are not surrendered at the end of the Term
of this Lease or the earlier termination thereof, Tenant will indemnify Landlord
against loss or liability resulting from delay by Tenant in so surrendering the
Premises, including, without limitation, claims made by any succeeding tenant
founded on such delay or losses incurred by Landlord due to such claims or the
loss of a prospective Tenant. Tenant will promptly surrender all keys for the
Premises to Landlord at the place then fixed for payment of Rent and will inform
Landlord of combinations on any locks and safes on the Premises.

9



--------------------------------------------------------------------------------



 



31. WAIVER. Failure of Landlord to declare any default immediately upon
occurrence thereof, or delay in taking any action in connection therewith, will
not waive such default, but Landlord shall have the right to declare any such
default at any time thereafter.
32. HOLDING OVER. If, without Landlord’s written consent, Tenant remains in
possession of the Premises after the expiration or other termination of the
Lease, Tenant shall be deemed to be occupying the Premises upon a tenancy at
sufferance only, at a monthly rental equal to one hundred fifty per cent (150%)
the monthly Rent otherwise payable hereunder on the last day of the term of this
Lease immediately prior to the expiration or termination of such term. Such
tenancy at sufferance may be terminated by Landlord at any time in accordance
with Minnesota law, or in the absence of any such Minnesota law governing such
circumstance, then by notice to Tenant thirty (30) days in advance of such
termination. Any month-to-month tenancy or tenancy at sufferance hereunder will
be subject to all other terms and conditions of the Lease and nothing contained
in this Section 32 will be construed to limit or impair any of Landlord’s rights
of reentry or eviction or constitute a waiver thereof.
33. SUBORDINATION TO LEASE AND MORTGAGE. Tenant agrees that this Lease will be
subordinate to any mortgage that may now or hereafter be placed upon the
Building, the Property or any part thereof, and to any and all advances to be
made thereunder, and to the interest thereon, and all renewals, replacements,
and extensions thereof, provide however such mortgagee agrees to not disturb
Tenant’s possession of the Premises so long as Tenant is not in default
hereunder. In confirmation of such subordination, Tenant will promptly execute
and deliver any instrument, in recordable form, as is reasonably required or
requested by Landlord’s mortgagee, including but not limited to a subordination,
non-disturbance and attornment agreement in which Tenant agrees to attorn to
such mortgagee in the event of foreclosure provided Tenant’s rights under the
Lease are not disturbed.
34. ESTOPPEL CERTIFICATES. The parties agree to promptly execute upon request of
the other party an estoppel certificate addressed to any mortgagee, purchaser,
assignee or other third party certifying as to facts related to this Lease in a
form reasonably acceptable to the requesting party and Tenant will agree to any
such notice provisions as may be reasonably required by Landlord or Landlord’s
mortgagee.
35. ENTIRE AGREEMENT. The Lease embodies the entire agreement between the
parties as to subject hereof. There are no promises, terms, conditions or
obligations referring to the subject matter, other than those contained herein.
There may be no modifications to this Lease, except in writing, executed with
the same formalities as this Lease.
36. CAPTIONS. The captions are inserted only as a matter of convenience and for
reference and in no way define, limit to describe the scope of this sublease nor
the intent of any provision thereof.
37. SUCCESSORS AND ASSIGNS. The covenants and conditions herein contained will,
subject to the provisions of Section 20 hereof, apply to and bind the
successors, executors, administrators and assigns of all the parties hereto.
38. NOTICES. Whenever in this Lease it shall be required or permitted that
notice or demand be given or served by either party to this Lease to or on the
other, such notice or demand will be given or served and shall not be deemed to
have been given or served unless in writing and forwarded by certified or
registered mail, return receipt requested, or sent by overnight express courier,
or sent by facsimile and followed by overnight express delivery, addressed as
follows:

10



--------------------------------------------------------------------------------



 



         
 
  To Landlord:   CHS Inc.
 
      Attn: Roger Tschida
 
      5500 Cenex Drive
 
      Inver Grove Heights, MN 55077
 
      Facsimile: 651-355-6352
 
       
 
  Copy to:   CHS Inc.
 
      Attn: Legal Department
 
      5500 Cenex Drive
 
      Inver Grove Heights, MN 55077
 
      Facsimile: 651-355-4554
 
       
 
  To Tenant:   US BioEnergy Corporation
 
      Attn. Greg Schlicht
 
      5500 Cenex Drive, Mailstop 175
 
      Inver Grove Heights, MN 55077
 
      Facsimile: 651-355-8301

Such notices may be changed from time to time by either party by serving notices
as above provided.
     39. TENANT IMPROVEMENTS.
     (a) Landlord and Tenant shall meet with Landlord’s designers and agree upon
a set of plans and specifications and/or construction drawings (collectively the
“Plans and Specifications”), covering all work to be performed by Landlord in
constructing Tenant improvements within the Premises (the “Tenant
Improvements”). Tenant shall have five (5) days after receipt of the Plans and
Specifications in which to review and to give to Landlord written notice of its
approval of the Plans and Specifications or its requested changes to the Plans
and Specifications. Tenant shall have no right to request any changes to the
Plans and Specifications which would either materially alter the Premises or
make any exterior or structural changes to the Premises or the Building. If
Tenant fails to approve or request changes to the Plans and Specifications by
five (5) days after its receipt thereof, then Tenant shall be deemed to have
approved the Plans and Specifications and the same shall thereupon be final. If
Tenant requests any changes to the Plans and Specifications, Landlord shall make
those changes which are reasonably requested by Tenant. Tenant may not
thereafter disapprove the revised portions of the Plans and Specifications
unless Landlord has unreasonably failed to incorporate Tenant’s requests and,
subject to the foregoing, the Plans and Specifications, as modified by said
revisions, shall be deemed to be final upon the submission of said revisions to
Tenant. Tenant shall at all times in its review of the Plans and Specifications,
and of any revisions thereto, act reasonably and in good faith. After the Plans
and Specifications have been made or deemed final pursuant to the procedures set
forth hereinabove, any subsequent changes to the Plans and Specifications
requested by Tenant shall be at Tenant’s sole cost and expense and subject to
Landlord’s written approval, which approval shall not be unreasonably withheld,
conditioned or delayed.
     (b) Landlord shall pay costs associated with the construction of the Tenant
Improvements in an amount equal to $10.50 per useable square foot of space in
the Premises based on 8606 useable square feet, for a maximum total amount of
$90,363 (the “Improvement Allowance”). If the cost of constructing the Tenant
Improvements exceeds the Improvement Allowance, the sums spent by Landlord in
excess of

11



--------------------------------------------------------------------------------



 



the Improvement Allowance shall be considered additional rent, to be paid by
Tenant to Landlord with thirty (30) days upon receipt of Landlord’s invoice
therefore. The Improvement Allowance must be spent within the first 12 months of
the Lease or whatever is outstanding shall be forfeited.
     (c) Landlord shall use reasonable speed and diligence to substantially
complete construction of the Tenant Improvements in a good and workmanlike
manner and to have the Premises ready for occupancy on or before June 1, 2006 as
to Parcel A and on or before November 1, 2006 as to Parcel C. No liability
whatsoever shall arise or accrue against Landlord by reason of its failure to
deliver or afford possession of the Premises unless it is a direct result of
Landlord’s negligence or willful misconduct. Such failure to deliver possession
of the Premises to Tenant by the dates herein stated shall automatically
postpone the date of commencement of the Initial Term of this Lease and payment
of Rent and shall extend the termination date by the corresponding number of
days.
     (d) The costs of constructing the Tenant Improvements shall include, but
are not limited to, the actual costs of construction (including the overhead and
profit of Landlord’s contractors), construction management expenses, the cost of
all permits and approvals, and all design costs and other charges of Landlord’s
designers, architects and engineers in the review and preparation of the Plans
and Specifications.
IN WITNESS WHEREOF, the Landlord and Tenant have duly executed these presents in
proper legal manner.

                      CHS INC.       US BIO ENERGY CORPORATION    
 
                   
By:
  /s/ Patrick M. Kluempke       By:   /s/ Brian Thome    
 
 
 
Patrick M. Kluempke          
 
Brian Thome    
Its:
  Executive Vice President       Its:   President    

12



--------------------------------------------------------------------------------



 



Exhibit A
(MAP) [c15108c1510801.gif]

 



--------------------------------------------------------------------------------



 



Exhibit B
(MAP) [c15108c1510802.gif]

 